Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how the intermediate conductive structure is structurally related to the first isolation layer. It appears the limitation that “forming an intermediate conductive structure in the first isolation layer” appears to be a mistake, since no layer appears to be formed inside the layer (223), as depicted in fig. 2F.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al., US 20170062308. 
Regarding claim 1, Choi teaches (figs. 1, 10-25 and related text) a method, comprising: forming a semiconductor device surface (top surface of 101); forming a structure (140) protruding to a height from the semiconductor device surface; forming a first passivation layer (140), the first passivation layer overlaying the structure by a first thickness (the thickness of 140), the first passivation layer overlaying the semiconductor device surface by a second thickness greater (top surface of 160 to 101) than the first thickness (fig. 1); and planarizing (top surface of 160 is flattened) the first passivation layer (160, [0110]).  
Regarding claim 2, Choi teaches the first passivation layer (160) is planar at a top surface over the first thickness and the second thickness (fig. 1).  
Regarding claim 3, Choi teaches forming a second passivation layer (180) overlaying the first passivation layer (160).  
Regarding claim 4, Choi teaches etching the first passivation layer overlaying the structure to form a trench [0109], and filling the trench with conductive material (plug 170) to form a conductive structure within the trench.  
Regarding claim 5, Choi teaches conductively coupling the conductive structure (140) with an external semiconductor device different than a semiconductor device (500, fig. 25) that the conductive structure is formed on [0178].  
Regarding claim 6, Choi teaches the second thickness that comprises the first thickness and the height (fig. 1).  

Regarding claim 8, Choi teaches the passivation layer is planar at a surface of the passivation layer over the first thickness and the second thickness (fig. 1).  
Regarding claim 10, Choi teaches forming an opening (not shown, [0110]) in the passivation layer (160), the opening extending from a surface of the passivation layer to the conductive structure (140, [0110]).  
Claim(s) 11-15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuhoski et al., US 2002/0123247.
Regarding claim 11, as best the examiner is able to ascertain the claimed invention Zuhoski teaches (fig. 1 and related text) a method, comprising: forming a first isolation layer (layer is isolating contacts 105) over a top surface of a substrate (102); forming a protruding conductive structure (111/116) on and in contact with at least a portion of a top surface of the first isolation layer (fig. 1), wherein the protruding conductive structure protrudes to a height above the top surface of the first isolation layer (fig. 1); forming a first passivation layer (108, dielectric layer, hence passivation) on in direct contact with at least a portion of the top surface of the first isolation layer (fig. 1, middle part of 108 directly contacting where the transistor device is formed); and forming a second passivation layer (portions of 108 covering 110) on and in direct contact with and overlaying the protruding conductive 
Regarding claim 12, Zuhoski teaches forming an opening in the second passivation layer, the opening extending from the top outermost surface to the protruding conductive structure (region where conductors 116 are formed, an opening has to be made).  
Regarding claim 13, as best the examiner is able to ascertain the claimed invention Zuhoski teaches the second passivation layer coats both the first surface and the protruding conductive structure (fig. 1).  
Regarding claim 14, as best the examiner is able to ascertain the claimed invention Zuhoski teaches the first thickness is of a minimum amount sufficient for the second passivation layer to coat the protruding conductive structure (108 above the 110).  
Regarding claim 15, as best the examiner is able to ascertain the claimed invention Zuhoski teaches the second thickness comprises the first thickness and the height (fig. 1).
Regarding claim 17, Zuhoski teaches forming a vertical conductive structure extending through the second passivation layer to conductively couple with the protruding conductive structure (fig. 1).  
  Regarding claim 19, Zuhoski teaches forming a conductive feature within the semiconductor device, wherein: the protruding conductive structure is in conductive communication with the conductive feature, and the conductive feature comprises at least one of a source, a drain, and a gate electrode of a transistor (fig. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Choi.
Regarding claim 9, Choi does not explicitly teach applying a chemical-mechanical planarization process to the passivation layer.
However Choi teaches [0132] planarization process may be performed by chemical mechanical polishing process. Therefore it is within the skill of an ordinary person in the art on the effective filing date of the claimed invention to include the chemical-mechanical planarization as taught by Choi in relation to other layers and use it planarized the passivation layer in order simplify integration of the device with other devices.  
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zuhoski in view of Choi.
Regarding claim 16, Zuhoski does not explicitly teach the second passivation layer comprises at least one of silicon mononitride (SiN), Un-doped Silicate Glass (USG), and Fluorinated Silicate Glass (FSG).
Choi teaches the use of fluorine doped silicon oxide as the passivation layers in order to make a semiconductor device with high reliability and excellent operating performance [0007].
Zuhoski and Choi are analogous art because they both are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zuhoski with Choi because they are from the same field of endeavor.

  Regarding claim 18, Zuhoski as modified by Choi teaches the vertical conductive structure is in conductive communication with an external semiconductor device different than the semiconductor device (Choi, 500, fig. 25).  
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zuhoski in view of Choi
Regarding claim 20, Zuhoski does not explicitly teach the second passivation layer comprises multiple individual passivation layers. 
Parameters such as the number of passivation layers in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Zuhoski as claimed in order to fabricate integrated circuit that minimizes minimum voltage (abstract).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811